PER CURIAM.
The District Judge has filed an answer in this matter, alleging that the defendants failed to offer any proof or other evidence establishing jurisdictional basis for appeal, which is fully substantiated by reference to the evidence in the case.
Therefore for the reasons assigned in the consolidated cases of Milliken & Farwell, Inc., v. Brown, (Godchaux Sugars, Inc., v. Bolotte) La.App., 69 So.2d 85, the rule herein issued on Nov. 4th is hereby recalled and vacated, and relators’ application is dismissed at their cost.